DETAILED ACTION
Status of the Claims
	Claim 18 is cancelled. Claims 1-17 and 19 are pending in this application. Claims 1-17 and 19 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application #62872749 filed on 07/11/2019.
Information Disclosure Statement
The information disclosure statement from 07/09/2020 has been considered by the examiner.

Election/Restriction
Applicant’s election without traverse of Group I (consisting of original claims 1-9) in the reply filed on 07/07/2021 is acknowledged. Applicant cancelled claim 18 and amended claims 9-17 and 19 such that they are now dependent claims of Group I invention. 
Original claims 9-19 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim, but since applicant amended claims 9-17 and 19 such that they are now a part of invention 1, these claims are not withdrawn. Election was made without traverse in the reply filed on 07/07/2021. 

Claim Objections
Claims 4 and 14-15 are objected to because of the following informalities:  
to target area.”. The missing period also needs to be added. 
In claim 14, “vaso dilator” needs to say “vasodilator”.  
In claim 14, “vaso dialotor” needs to say “vasodilator”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear where the applicant recites “wherein the simultaneously administering carbon dioxide cutaneously to the target area and electrical stimulation to at least the target area includes using a regenerative treatment apparatus, and further includes the steps of”. It is not clear if the subsequently described steps are a process of making the mentioned regenerative treatment apparatus or if they are independent further steps of the method claim. Furthermore, it’s not clear what applicant means by “using a regenerative treatment apparatus”. That is, if the apparatus used in a way where the patient uses it to treat the target area or is the apparatus is simply used for the purposes of generating a biphasic current independent of whether the apparatus is being used for treatment or not. 
Claim 19 is rejected as being dependent on an indefinite claim.  
Claim 9 recites the limitation "the effervescent mineral composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 7 which is dependent on claim 1. Neither claim 7 nor claim 1 introduce “an effervescent mineral composition”. For the purposes of compact prosecution, it will be interpreted such that claim 9 depends on claim 8 where “an effervescent mineral composition” is introduced. 
Claims 10-17 are rejected as being directly or indirectly dependent on an indefinite claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014) (Hereinafter Alvarez) evidenced by Apec Water (Apec Water, Free Carbon Dioxide in Water, downloaded in September 2021) (Hereinafter Apec Water).
“Subcutaneously applying” indicates that the patient has to apply the administered CO2 to the target area in a manner that will reach the subcutaneous tissue under the skin (for example, by a 
Regarding claims 1-2, Alvarez teaches a method of for treating hair loss (claim 13), skin condition (claim 20) or wound healing (claim 27) (all interpreted as regenerative treatment)  in a target area of a subject, comprising: introducing an effective amount of CO2 into subcutaneous tissue of said target area for a sufficient period of time, wherein said effective amount of CO2 is introduced into said target area with a plurality of hollow needles that puncture epidermis of said target area and release CO2 at a desired rate within said subcutaneous tissue (claims 1, 13, 20 and 27). Alvarez also teaches a method of applying carboxytherapy to improve skin conditions (abstract, claim 7), hair loss (claim 8, examples 2-3), alopecia areata (claim 9, example 1), ulcer (claim 10, example 4), straie (claim 11, example 5) and scarred body surface (claim 12, example 6) which are interpreted as “regenerative treatment”. The abovementioned first treatment meets the initial phase therapy session. Alvarez also teaches “said introducing step is repeated 1-40 times with an interval of about 6-120 hours between any two repeats” (claim 23) which meets the maintenance phase therapy session limitations. Regarding the initial phase personal administration and maintenance phase personal administration comprising cutaneous CO2 administration limitations, the instant specification provides “Some cutaneous applications of carbon dioxide may occur during therapy sessions, and some may be personally administered, by the patient or a caregiver, outside the clinical setting, such as at home” (page 6, para 26). With this in mind, Apec Water provides the evidence that water comprises CO2 (page 1) and since an average person takes a shower daily, cutaneous CO2 administration limitations are met by regularly showering patients.  It is also notable that CO2 is present in the air that contacts the skin.
Regarding claim 3, Alvarez’s teaching of “hollow needles that puncture epidermis of said target area” (claim 1) meets the “physically manipulating” limitation.

Regarding claims 4-5, Alvarez teaches further comprising the step of subjecting said target area to one or more additional treatments selected from the group consisting of galvanic treatment, electrical stimulation, heat treatment and light treatment (claim 33). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 in addition to claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014) (Hereinafter Alvarez) and Pietro Romeo et al (Extracorporeal Shock Wave Therapy in Musculoskeletal Disorders: A Review, Med Princ Pract 2014;23:7–13) (Hereinafter Romeo), evidenced by Apec Water (Apec Water, Free Carbon Dioxide in Water, downloaded in September 2021) (Hereinafter Apec Water). 
Regarding claim 1, Alvarez teaches as discussed above. 

Regarding claim 6, Romeo teaches extracorporeal shock wave therapy (ESWT) and its effectiveness in intro-cell and cell-matrix interactions that lead to tissue regeneration and possibly removing the need for surgery (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez and Romeo and achieve the instant invention. As discussed above, Alvarez uses teaches a method of treating diabetic ulcers using subcutaneous carbon dioxide (example 4). Romeo teaches ESWT to be used in many settings including chronic skin ulcers and wound healing (page 10, right column). Romeo reports that “Wound healing after ESWT is characterized by the production of granulation tissue with the arrival of leucocytes, which is closely correlated to an increase in vascular density and local blood flow” (page 10, right column). Romeo also discloses “Other clinical applications of ESWT for the treatment of vascular skin lesions include chronic posttraumatic, venous and diabetic ulcers which have been unresponsive to other conservative treatments. Chronic diabetic foot ulcers in particular require a multidisciplinary approach, as the results of surgical treatment are often unsatisfactory. Adjunctive therapies have been developed for treating ulcers, and various studies have reported the beneficial effect of hyperbaric oxygen therapy. However, Wang et al. showed that ESWT is more effective than hyperbaric oxygen therapy in improving the blood flow perfusion rate and cell activity, with an associated decrease in apoptosis” (page 11, left column). Thus, one would be motivated to incorporate the teachings of Romeo into the teachings of Alvarez with a reasonable expectation of successfully achieving a regenerative treatment with ESWT. 

7 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014) (Hereinafter Alvarez) and Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017) (Hereinafter Stasko). 
Regarding claim 1, Alvarez teaches as discussed above. 
Regarding claim 7, Alvarez teaches as discussed above but doesn’t teach cutaneous carbon dioxide and electrical stimulation to be simultaneous. 
Regarding claims 1 and 7, Stasko teaches methods of using nitric oxide releasing bath compositions (abstract) wherein the composition used effervesce wherein effervescence is the release of a gas, such as carbon dioxide (para 69). Stasko teaches exposing at least a portion of the subject to the bath (cutaneous CO2) (claim 60). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez and Stasko and achieve the instant invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the wound healing process by promoting angiogenesis through stimulation of vascular endothelial growth factor (VEGF) and increase fibroblast collagen synthesis” and “nitric oxide has been shown to have other beneficial properties, including reducing inflammation and participation in wound healing biochemical cascades” (para 4). Thus, one would be motivated to incorporate the teachings of Stasko into the teachings of Alvarez with a reasonable expectation of successfully achieving a regenerative treatment method comprising nitric oxide due along with its beneficial properties. 

Claims 8-17 in addition to claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014) (Hereinafter Alvarez), . 
Regarding claims 1 and 7, Alvarez and Stasko teach as discussed above. 
Regarding claim 8, Alvarez and Stasko teach as discussed above but don’t teach a regenerative treatment apparatus and using biphasic current.
Regarding claims 8-16, Alvarez doesn’t teach an effervescent mineral composition.  
Regarding claim 8, Kloth teaches “using exogenously applied electric field (EF) energy to enhance wound healing with conductive electrical stimulation (ES) devices” (objective) wherein biphasic pulsed current enhanced wound healing (results). 
Alvarez teaches “During a skin treatment, for example, both metals of the galvanic couple (i.e., zinc and silver-silver chloride) on the microneedle/base element member can be in contact with an electrolyte medium (e.g., a topical composition, or a body fluid such as sweat) and/or the skin to act as a galvanic cell (e.g., of approximately 1 volt) and to generate an electric current, going out from the zinc positive electrode, passing through the electrolyte medium and/or the skin, and returning into the silver-silver chloride negative electrode” (page 18 para 72) and “A galvanic current is generated when both galvanic elements coming into contact with the electrolyte medium and/or the skin during the device application” (page 19 para 73) as well as “in order to further enhance electrical stimulation and or galvanic action efficacy, the skin of the patient can first be treated with a relatively high concentration of cosmetically acceptable organic solvent” (page 19 para 74). Thus Alvarez conceptually teaches a process of running a current through a subject for its treatment while also teaching subcutaneous CO2 treatment. Stasko teaches foot (example target area) to be submerged to a bath composition (page 1 figure) wherein the bath composition is effervescent and comprises minerals (table 1, claim 48, para 71). Regarding limitations such as the connections between the current generator, water baths and positive 
Regarding claim 9 and 11-13 Stasko teaches sodium bicarbonate, citric acid (para 71), lactic acid (para 70) and fat facilitators calcium silicate (para 74), lactose (para 75) and moisturizer (para 76). 
Regarding claim 10, Stasko teaches sodium bicarbonate to be about 25 % wt and acid to be present from about 0.1% to about 15% wt (para 71). Carbonate at 25% and acid at 15% meets the instant claim ratio of bicarbonate to acid at 3:2. Thus, the instant claim ratio is within the ranges taught by Stasko (25% wt bicarbonate to 15 % acid). 
Regarding claims 14-15, Stasko teaches nitric oxide (vasodilator) as the main component of the bath composition (abstract, para 95, claim 60). 
Regarding claim 16, Stasko teaches solid forms such as powder (para 82). 
Regarding claim 17, Stasko teaches the bath composition to be in the form of film-coated table and/or polymer sheet wherein the polymers may breakdown in water (water permeable) (para 82). Stasko also teaches the bath composition to be packaged (para 84) wherein the packaging can be in the form of a bottle, a plastic wrap, or container, a foil sachet, a polyethylene sachet (all meeting enclosed pack limitation) (para 85). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez, Stasko and Kloth to arrive at the claimed invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the .

Claim 19 in addition to claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014) (Hereinafter Alvarez), Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017) (Hereinafter Stasko), Luther C. Kloth (Electrical Stimulation Technologies for Wound Healing, Advances in Wound Care, volume 3, number 2, 2014) (Hereinafter Kloth) and Alu Bohuslavs'kyĭ et al (Effect of nitric oxide on the efficiency of oxygen consumption by the working skeletal muscle in fatigue]. Fiziol Zh. 2005;51(1):33-42. Ukrainian. PMID: 15801198) (Hereinafter Bohuslavs'kyĭ). 
Regarding claims 1 and 7-8, Alvarez, Stasko and Kloth teach as discussed above. 
Regarding claim 19, Kloth teaches between 20 and 35 V (page 86, left column) that meets the voltage limitation. 
Regarding claim 19, Alvarez, Stasko and Kloth don’t teach the specific frequency of 8 Hz. 
Regarding claim 19, Bohuslavs'kyĭ teaches electrical stimulation at 8 Hz and 20 V (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez, Stasko, Kloth and Bohuslavs'kyĭ to arrive at the claimed invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/               Primary Examiner, Art Unit 1613